•< AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case



                                       UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                 UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                   (For Offenses Committed On or After November l, 1987)
                 Harbin Hernan AGUILAR-CRUZ
                                                                             Case Number:     18CR5161-AGS



                                                                       Defendant's Attorney
  REGISTRATION NO.                72866298



   The Defendant:

   lg] pleaded guilty to count(s)

   D was found guilty on count(s)
      after a nlea of not i!niltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Connt
  Title & Section                    Natnre of Offense                                                                 Nnmber(s)
  8 USC 1325                         IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                             I




         The defendant is sentenced is provided on page 2 of this judgment


  D The defendant has been found not guilty on count(s)

  lg] Count(s)      UNDERLYING COUNTS                            are Dismissed without prejudice on the motion of the United States.

  C8:]   Assessment   :   REMITTED




  lg]    No fine                D Forfeiture pursuant to order filed                                             , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
  material change in the defendant's economic circumstances.


                                                                      February 5, 2019
                                                                      Date oflmposition of Sentence




                                                                     ���          G.SCHOPLER     •

                                                                      UNITED STATES MAGISTRATE JUDGE



                                                                                                                   18CR5161-AGS
•
    AO 245B (CASD Rev. 08114) Judgment in a Petty Criminal Case


    DEFENDANT:                Harbin Heman AGUILAR-CRUZ                                                Judgment - Page 2 of 2
    CASE NUMBER:              l8CR516l -AGS


                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

     TIME SERVED (95 DAYS)




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b) .
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.


     D     The defendant shall surrender to the United States Marshal for this district:

           D    at

           D    as notified by the United States Marshal.


           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:

           D    on or before

           D    as notified by the United States Marshal.

           D    as notified by the Probation or Pretrial Services Office.


                                                            RETURN

    I have executed this judgment as follows:

          Defendant delivered on



    at   ______                               ,   with a certified copy of this judgment.




                                                                      UNITED STATES MARSHAL




                                        By                      DEPUTY UNITED STATES MARSHAL




                                                                                                          18CR5161-AGS
